I have read the whole record in this case twice, once after each of two hearings in this court, and in material respects have different views of the case from those expressed in the majority opinion. The Whitestone Land Settlement Agency, for whom H.M. Lawrence acted as bookkeeper, was agent for the owner of about thirty acres of land that was platted as Orchard View Addition to Tonasket and put on the market in 1922, the plat being filed in February, 1923, as the proof shows. Prior to the filing of the plat in the county auditor's office, many of the tracts were sold under real estate contracts or deeds naming the tract and reciting "according to the map or plat thereof to be filed and placed of record in the office of the auditor of Okanogan county, Washington," as was done in the conveyance of tract number 27, which is involved in this controversy. Tract number 27 was purchased by the respondent, or by her son for her, and a payment made on the purchase price October 23, 1922. Lawrence was not connected with the Whitestone Land Settlement Agency *Page 182 
until December 12, 1922. Respondent received a deed to the property on February 6, 1923. In filing the map or plat in February, 1923, the owner was required to and did pay all taxes and assessments then due on the total property. Thereafter the real estate agency notified prior purchasers, including the respondent, of the amounts to be paid by them to reimburse the agency or owner for the taxes and assessments that had been paid. It was under such notice that the respondent by her son, G.M. Graves, made the payment of seven dollars on December 20, 1923.
Of this transaction the majority opinion says:
"About December 1, 1923, the Whitestone Agency, by Lawrence, acting for the Bonaparte Company notified Mrs. Graves or her son and demanded payment of assessments and taxes claimed to be due or about to become due, just which is not clear."
Assessments and taxes to become due were clearly not in the minds of the parties. Lawrence testified that he wrote asking respondent to reimburse the appellant agency for taxes and assessments it had paid out on filing the plat in February of that year. Respondent's son, who made the payment to reimburse the agency, testified that he got the letter written to his mother and on December 20, 1923, "I went in and told him I was there to pay whatever was due and water assessments." The receipt for the money paid is found on a printed form and is as follows:
"December 20, 1923.
"Received from E.J. Graves (paid by G.M. Graves) general tax 1923 — $3.00 — 1922 water tax for use of water season of 1923 — $4.00
Seven  no/100 ................................ Dollars. $7.00                WHITESTONE LAND SETTLEMENT AGENCY "Hugh M. Lawrence."
The receipt is clear and legible. It is specific and certain as to its several items. It contains no suggestion *Page 183 
of the payment for any assessments or taxes due in the future. The record shows that the assessment levied for irrigation in the year 1924 was not due or payable until January, 1924, and there is not an inkling of proof in the whole record that I can find that any of these parties knew on December 20, 1923, what that assessment was.
It appears that when the deed was delivered, February 6, 1923, Mrs. Graves gave a mortgage in a small amount on the tract to the Bonaparte Land Company from whom she purchased the tract, and the matter passed entirely out of the agency of the appellants.
Thereafter, other than the payment of seven dollars to reimburse the owner or its agent for prior taxes and assessments, and a subsequent correction as to the collection of the general tax of three dollars included in the seven-dollar payment when the error was discovered, relations between the respondent and the appellants ended. That was the only transaction that ever took place between them. There was no understanding or suggestion that thereafter the appellants or either of them should have anything whatever to do with the matter, nor any request that the appellants or either of them should look after the payment of future general taxes or taxes due the irrigation district, or the collection of the mortgage or interest on the mortgage that had been given by Mrs. Graves to the Bonaparte Land Company. These parties took the position of strangers in business matters, neither obligated to the other. The respondent or her sons thereafter paid to the treasurer general taxes on the property and other property that they owned. They did not pay the irrigation district assessment for water used in the year 1924, but they did pay such assessments to the treasurer for water used on this property for the years 1925 and 1926, and on each of the *Page 184 
statements and receipts for those years there was printed a notice from the treasurer's office that irrigation certificate of sale number 1656, covering this lot 27, was outstanding. That certificate of sale was on account of delinquency in the payment of assessments to meet bond interest and maintenance and operation costs and expenses for the year 1924. No attention was paid by the respondent or her sons to the notice on the statements of 1925 and 1926 of the outstanding certificate of sale for the year 1924.
It appears that one of the sons of respondent became interested in tracts 32 and 33 of Orchard View Addition to Tonasket and that the irrigation assessment payable in 1924 for interest on bonds and the use of water for that year on all three tracts, 27, 32 and 33, was made in a single assessment in the name of the son as owner. The son allowed tracts 32 and 33 to revert to the original owner, the Bonaparte Land Company. About February 20, 1926, the Whitestone Land Settlement Agency, upon checking the records of the irrigation district with regard to lands belonging to its principal, the Bonaparte Land Company, discovered record notice of the certificate of sale number 1656, covering these two lots, 32 and 33, together with respondent's lot number 27, and in order to save its own two tracts was compelled to, and later did, take an assignment that covered tract number 27 also, as all three lots were assessed in a lump sum. Thereupon the Whitestone Land Settlement Agency at different times, through two of its officers and also through appellant Lawrence, notified respondent that the irrigation district assessment for the use of water in 1924 had not been paid, and if not attended to she would lose her land. The trial court so found. The respondent, through her sons, by whom she attended to much of her business, told the appellants that they *Page 185 
had receipts covering all the years, including the receipt of December 20, 1923, and exhibited them, and, in effect, that they would hold appellants responsible if the seven-dollar receipt of December 20, 1923, did not protect respondent against the irrigation district assessment for use of water in 1924. At that time Lawrence, in the presence of disinterested persons, explained that the receipt of December 20, 1923, was for water used in the year 1923, and that it said so on its face and that it in no way referred to or covered the year 1924, for which the delinquency was outstanding. Within a few weeks, Lawrence took an assignment of the certificate of sale in order to protect other property.
The majority opinion says that, according to the record, Lawrence in acquiring this certificate or assignment acted, or intended to act, for the respondent. With all due respect to that opinion, I am compelled to say that I can find nothing in the record to support that view. There was no such understanding or duty, direct or implied. True, the president of the respondent agency testified that he had no doubt that Lawrence would have taken her money after his purchase of the certificate, if she had tendered it. But that may be admitted, and yet it must be held that such reservation, if any, created no obligation, legal or equitable. On March 6 he wrote the letter set out in the majority opinion, and thereafter, not hearing from the respondent, he took a deed from the county treasurer to tract number 27, and in doing so was in no way acting or intending to act for or on behalf of the respondent, nor was he in any way obligated to her, from anything I can find in the record.
It is intimated in the majority opinion that he should have informed the respondent that he held the assignment and should have demanded payment, stating the *Page 186 
amount. Why? He need not have said anything to her; however, he did write, referring to prior verbal notices he had given of his understanding of the treasurer's record and that, notwithstanding her son's opinion to the contrary, he, Lawrence, was positive the taxes had not been paid, "and you are urged to come to this office immediately and take care of the tax in order to protect your interest." That was the essential thing. Had she gone there and paid or tendered the amount, it would be a different story. Or, she could have gone to the county treasurer and paid it, of which her assessment receipts for the years 1925 and 1926 gave her notice. But she and her sons would not do either.
As I understand the record, the misunderstanding of the respondent and her sons arose because of the fact that, in each of the irrigation district assessments paid by her, the statement and receipt showed an assessment of a certain year for payment to be made the following year for bond interest and maintenance and operation expenses that following year, as the irrigation law requires. Thereupon they decided to hold appellants responsible for the irrigation tax for use of water in 1924 on account of the receipt she had taken on December 20, 1923. But, as already stated, that receipt is as plain as it can be, and this record shows that, instead of the appellants or either of them doing or saying anything to cause such misunderstanding on the part of the respondent or her sons, they thoroughly explained the terms of the receipt, having it before them when the matter was being discussed in February, 1926, and further explained to them that, under the law, the irrigation assessments were made one year for payment and to meet expenses and charges the following year. *Page 187 
This is a case of alleged fraud, and none has been proven. The only semblance of a finding by the trial court approaching that charge was in the nature of a conclusion, manifestly carrying out the court's oral statement, at the end of the taking of evidence, that "the courts are not going to sanction any proposition such as this that property worth $1,200.00 should go for $6.00." That rule, however, is not applicable in this kind of case.
In almost every kind of transaction, other than matters of public revenue and taxation, courts of equity will promptly consider the question of the inadequacy of the price for which property is purchased and, if it alone or with other circumstances indicate an unconscionable bargain, will grant relief. But out of the rule of necessity, uniformly recognized in the absence of statute, the law as to tax sales is as declared inNational Bank of Commerce v. Davies, 112 Wn. 106,191 P. 879, as follows:
"We have so often held that mere inadequacy of price is not sufficient to justify the setting aside of a tax sale that there is no occasion to again discuss the subject. Rothschild Bros. v.Rollinger, 32 Wn. 307, 73 P. 367; J.K. Lumber Co. v. Ash,104 Wn. 388, 176 P. 550."
It may be stated, that the case of National Bank of Commercev. Davies, supra, was one in which the sale of property valued at $1,500 to pay an irrigation assessment of $2.20 was sustained.
In my opinion, the judgment should be reversed, and the action dismissed.
MAIN and ASKREN, JJ., concur with MITCHELL, J.